United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3372
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri
Timothy A. Whitfield, also known      *
as Timothy Allen Richardson,          *    [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                         Submitted: June 6, 2002

                              Filed: June 12, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Timothy A. Whitfield appeals from the final judgment entered in the District
     1
Court for the Western District of Missouri after he pleaded guilty to bank robbery,
in violation of 18 U.S.C. § 2113(a). The district court sentenced Whitfield to 151
months imprisonment and 3 years supervised release. Counsel has moved to
withdraw on appeal pursuant to Anders v. California, 386 U.S. 738 (1967), and has


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
filed a brief challenging Whitfield’s classification as a career offender. Whitfield has
not filed a pro se supplemental brief. For the reasons discussed below, we dismiss
this appeal.

      Because Whitfield knowingly and voluntarily waived the right to challenge his
sentence on direct appeal, we will not entertain counsel’s argument about the
propriety of Whitfield’s career offender status. See United States v. Morrison, 171
F.3d 567, 568 (8th Cir. 1999) (waiver of appeal enforcement). Further, we have
reviewed the record independently for any unwaived, nonfrivolous issues, see Penson
v. Ohio, 488 U.S. 75, 80 (1988), and we have found none. Accordingly, we grant
counsel’s motion to withdraw, and we dismiss the appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-